Citation Nr: 0425819	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the above claims.  Initially, the 
veteran requested a hearing before the Board.  A hearing was 
scheduled, but he withdrew his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO initially denied service connection for lumbar spine, 
right ankle, and left knee disabilities in March 1999, and 
the veteran initiated an appeal in October 1999.  The claim 
of service connection for hepatitis C was denied in December 
1999.  The President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) on November 9, 2000.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In view of 
the new law, the RO readjudicated the claims under the 
provisions of the VCAA in January 2002.  

The VCAA provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO issued 
the requisite VCAA letter to the veteran in October 2001.  
However, a review of the file shows that the letter was 
marked "returned to sender attempted not known", and 
subsequent correspondence from the veteran reflects a 
different mailing address.  Therefore, it appears that the 
veteran never received the VCAA letter.  

The veteran has also apparently been awarded Social Security 
Administration (SSA) disability benefits.  The medical and 
administrative records related to his Social Security claim 
have not been obtained.  The RO should make arrangements to 
obtain these records, as well as any additional relevant 
treatment record identified by the veteran.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Notify the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide and (4) request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims.  A record of his notification 
must be incorporated into the claims 
file.  

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for low back, right ankle, 
and left knee disorders and hepatitis C 
since his separation from service, and 
make arrangements to obtain any records 
of treatment that are not already 
associated with the claims folder, 
including any records concerning 
treatment for injuries sustained in an 
automobile accident in 1996 and records 
showing that the veteran was treated for 
hepatitis C at the emergency room of the 
VA Medical Center in Denver in 1999.

3.  Request the administrative and medical 
records relating to the veteran's Social 
Security disability claim and any 
subsequent re-evaluation of his claim, and 
associate them with the claims file.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  If 
it is determined that an examination and/or 
a medical opinion is necessary to make a 
decision on any of the claims, an 
examination and/or medical opinion should be 
accomplished.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

